Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David L. King, Registration No. 33,925, on June 8, 2021.

The application has been amended as follows, regarding claim 29. 
In the claims, claim 29 has been amended as follows:
	29. An implantable acellular freeze-dried biological composition comprising: 
	a mixture of mechanically selected biologic material derived and separated from placental tissue wherein the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed to form the mixture having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components; wherein the mixture having the non-whole cellular components is further filtered by filtration consisting of filtering through a 0.45 micron filter; wherein the mixture is compatible with biologic function to support new tissue 
	a polyampholyte protectant configured for direct implantation; 
	and wherein the composition is freeze-dried and has the mixture added to the polyampholyte protectant at ambient temperature prior to freeze-drying which forms a polyampholyte protectant physical gradient in the mixture and the mixture and polyampholyte protectant is thereafter freeze- dried forming the freeze-dried composition, which after freeze-drying the composition is diluted for direct implantation into a patient.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 29 has been amended to now require the mixture having non-whole cellular components is further filtered by filtration consisting of filtering through a 0.45 micron filter, thus Applicant's composition includes non-whole cellular components up to 0.45 micron in size.
The closest prior art, Salomon et al., (PLOS One, July 2013, Volume 8, Issue 7, e68451, pages 1-24), taught a composition comprising exosomes (non-whole cellular components) derived from placental mesenchymal stem cells wherein the exosomes are isolated by filtration using a 0.22 micron filter, thus excluding non-whole cellular components that are larger than 0.22 microns. Salomon does not teach obtaining the exosomes using only 0.45 µm filtration as now required of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633